AMENDED & RESTATED
 
VOTING AND EXCHANGE TRUST AGREEMENT
 
BETWEEN
 
DIALOG GROUP, INC.
 
AND
 
ADVALIANT INC.
 
AND
 
ADVALIANT USA, INC.
 
AND
 
EMPIRE MEDIA, INC.
 
AND
 
JIVAN MANHAS
 
AND
 
MATTHEW WISE
 
EXECUTED AUGUST 11TH, 2005
 
NUNC PRO TUNC AS OF
 
JUNE 30, 2005
 

 
 
 

--------------------------------------------------------------------------------

 

AMENDED & RESTATED
 
VOTING AND EXCHANGE TRUST AGREEMENT
 
THIS AMENDED & RESTATED VOTING AND EXCHANGE TRUST AGREEMENT is entered into on
August 11th, 2005 nunc pro tunc as of, June 30, 2005, by and between ADVALIANT
USA, INC., a corporation existing under the laws of Delaware (“AdValiant USA),
ADVALIANT INC., a corporation incorporated under the laws of Ontario (the
“Corporation”), DIALOG GROUP, INC., a corporation existing under the laws of
Delaware (“DGI”), EMPIRE MEDIA, INC., a corporation existing under the laws of
Delaware (“Empire” or “Trustee”), Jivan Manhas, of the City of Toronto, in the
Province of Ontario and Matthew Wise, of the City of Toronto, in the Province of
Ontario.
 
WHEREAS pursuant to a Merger Agreement dated as of June 30, 2005, made between
DGI, AdValiant USA, AdValiant Acquisition Corp., the Corporation, and Empire,
Matthew Wise and Jivan Manhas (the “Shareholders”) (such agreement as it may be
amended or restated is hereinafter referred to as the “Merger Agreement”) the
parties thereto agreed that prior to the Merger (as defined below), the parties
hereto would execute and deliver a Voting and Exchange Trust Agreement
containing the terms and conditions set forth in an Exhibit to the Merger
Agreement, together with such other terms and conditions as may be agreed to by
the parties to the Merger Agreement.
 
WHEREAS pursuant to a reorganization of the capital of the Corporation (the
“Reorganization”) contemplated in the Merger Agreement, the Corporation and
Shareholders agreed that all of the outstanding Common Shares of the Corporation
were reclassified as exchangeable shares (the “Exchangeable Shares”) having the
rights, privileges, restrictions and conditions attached hereto as Schedule A
(collectively, the “Exchangeable Share Provisions”) and the Corporation would
issue a specified number of Exchangeable Shares to each Shareholder.
 
WHEREAS pursuant to the Merger Agreement, AdValiant USA and AdValiant
Acquisition Corp., a wholly-owned subsidiary of DGI, shall merge (the “Merger”)
and, upon the merger, outstanding shares of common stock of AdValiant USA will
be cancelled and each of the 100 outstanding shares of Class A common stock of
AdValiant USA will be changed into four shares of Class F Preferred Stock of
DGI.
 
WHEREAS prior to the effective time of the Merger, Exchangeable Shares shall be
exercisable for common stock of AdValiant USA and on and after the effective
time of the Merger, Exchangeable Shares shall be exercisable for common stock of
DGI.
 
WHEREAS all references to “ParentCo” in this Agreement shall mean AdValiant USA
if the reference is made to any action to be taken by or in respect of ParentCo
prior to the effective time of the Merger and shall mean DGI on and after the
effective time of the Merger if the reference is made to any action to be taken
by or in respect of ParentCo.
 
WHEREAS the parties desire to make appropriate provision and to establish a
procedure whereby (i) voting rights in common stock of AdValiant USA, prior to
the Merger, and voting rights in common stock of DGI, on and after the Merger,
shall be exercisable by holders (other than AdValiant USA and DGI and their
Subsidiaries) from time to time of Exchangeable Shares by and through the
Trustee, which will
 
 
 
 

--------------------------------------------------------------------------------

 
hold legal title to and share certificates in respect of Class A Common Stock in
the capital of AdValiant USA prior to the effective time of the Merger and Class
F Voting Preferred Stock in the capital of DGI on and after the effective time
of the Merger, to which, in each case, voting rights are intended to be granted
for the benefit of the holders of Exchangeable Shares in such number as is equal
to the number of Exchangeable Shares from time to time issued and outstanding,
excluding Exchangeable Shares held by AdValiant USA or DGI and their respective
Subsidiaries, and (ii) the rights to require ParentCo or, at the option of
ParentCo, ParentCo Sub (as hereinafter defined) to purchase Exchangeable Shares
from the holders thereof (other than AdValiant USA and DGI and their
Subsidiaries) shall be exercisable by such holders of Exchangeable Shares by and
through the Trustee, which will hold the covenant of ParentCo to purchase, or
cause ParentCo Sub to purchase, the Exchangeable Shares for the benefit of such
holders;
 
WHEREAS the Merger Agreement requires that the shareholders of the Corporation
on the date hereof deposit with the Escrow Agent 75% of the 336,685,584 issued
and outstanding Exchangeable Shares and the Trustee will deposit with the Escrow
Agent 75% of the 400 issued and outstanding DGI Preferred Voting Shares (the
“Escrowed Shares”) issued on the date hereof;
 
WHEREAS the Escrowed Shares will be held by the Escrow Agent in escrow in
accordance with Article 5 hereof and the terms of the Escrow Agreement, pending
determination of the number of Exchangeable Shares and DGI Preferred Voting
Shares to be released from escrow on each Supplemental Closing pursuant to the
Merger Agreement;
 
AND WHEREAS the parties desire to amend and restate the Trust Agreement,
 
NOW, THEREFORE, in consideration of the respective covenants and agreements
provided in this agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
 
 
ARTICLE 1 -   DEFINITIONS AND INTERPRETATION
 

1.1
Definitions.

 
In this agreement, the following terms shall have the following meanings:
 
“AdValiant USA Preferred Voting Shares” means the Class A Common Stock in the
capital of AdValiant USA, Inc. having the attributes provided in Schedule D
hereof;
 
“Automatic Exchange Rights” means the obligation of ParentCo to effect the
automatic exchange of ParentCo Common Shares for Exchangeable Shares pursuant to
Section 6.11 hereof;
 
“Board of Directors” means the Board of Directors of the Corporation;
 
“Business Day” has the meaning provided in the Exchangeable Share Provisions;
 
“Canadian Dollar Equivalent” means in respect of any amount expressed in a
foreign currency (the “Foreign Currency Amount”) at any date, the product
obtained by multiplying the Foreign Currency Amount by the official noon spot
rate of exchange on such date for such foreign currency, as reported by the Bank
of Canada;
 
 
 
-2-

--------------------------------------------------------------------------------

 
“DGI Preferred Voting Shares” means the Class F Voting Preferred Stock in the
capital of Dialog Group, Inc. having the attributes provided in Schedule E
hereof;
 
“Equivalent Vote Amount” means, with respect to any matter, proposition or
question on which holders of ParentCo Common Shares are entitled to vote,
consent or otherwise act, the number of votes to which a holder of one share of
ParentCo Common Shares is entitled with respect to such matter, proposition or
question;
 
“Escrow Agent”means Mark Alan Siegel as escrow agent pursuant to the terms of
the Escrow Agreement;
 
“Escrow Agreement”means an agreement dated as of June 30, 2005 among Dialog
Group, Inc., AdValiant Acquisition Corp., AdValiant Inc., AdValiant USA, Inc.,
Empire Media, Inc, Matthew Wise and Jivan Manhas, and Mark Siegel as escrow
agent;
 
“Escrowed Shares” has the meaning provided in the recitals hereto;
 
“Exchange Right” has the meaning provided in Section 6.1(a) hereof;
 
“Exchangeable Share Consideration” has the meaning provided in the Exchangeable
Share Provisions;
 
“Exchangeable Share Price” has the meaning provided in the Exchangeable Share
Provisions;
 
“Exchangeable Share Provisions” has the meaning provided in the recitals hereto;
 
“Exchangeable Shares” has the meaning provided in the recitals hereto;
 
“Holder Votes” has the meaning provided in Section 4.2 hereof;
 
“Holders” means the registered holders from time to time of Exchangeable Shares,
other than ParentCo and its Subsidiaries;
 
“Insolvency Event” means the institution by the Corporation of any proceeding to
be adjudicated a bankrupt or insolvent or to be dissolved or wound-up, or the
consent of the Corporation to the institution of bankruptcy, insolvency,
dissolution or winding-up proceedings against it, or the filing of a petition,
answer or consent seeking dissolution or winding-up under any bankruptcy,
insolvency or analogous laws, including without limitation the Companies
Creditors' Arrangement Act (Canada) and the Bankruptcy and Insolvency Act
(Canada), and the failure by the Corporation to contest in good faith any such
proceedings commenced in respect of the Corporation within 15 days of becoming
aware thereof, or the consent by the Corporation to the filing of any such
petition or to the appointment of a receiver, or the making by the Corporation
of a general assignment for the benefit of creditors, or the admission in
writing by the Corporation of its inability to pay its debts generally as they
become due, or the Corporation's not being permitted, pursuant to liquidity or
solvency requirements of applicable law, to redeem any Retracted Shares pursuant
to Section 6.6 of the Exchangeable Share Provisions;
 
 
 
-3-

--------------------------------------------------------------------------------

 
“Liquidation Call Right” has the meaning provided in the Exchangeable Share
Provisions;
 
“Liquidation Event” has the meaning provided in subsection 6.11(a) hereof;
 
“Liquidation Event Effective Time” has the meaning provided in subsection
6.11(c) hereof;
 
“Merger Agreement” has the meaning provided in the recitals hereto and a copy
thereof is attached hereto as Schedule B.
 
“Officer's Certificate” means, with respect to ParentCo or the Corporation, as
the case may be, a certificate signed by any one of the Chairman of the Board,
the Vice-Chairman of the Board (if there be one), the President or any
Vice-President of ParentCo or the Corporation, as the case may be;
 
“ParentCo”has the meaning provided in the recitals hereto;
 
“ParentCo Common Share” has the meaning provided in the Exchangeable Share
Provisions;
 
“ParentCo Consent” means any written consent sought by ParentCo from holders of
its common stock;
 
“ParentCo Meeting” means any meeting of shareholders of AdValiant USA at which
the holders of AdValiant Common Shares or AdValiant USA Preferred Voting Shares
is entitled to vote and any meeting of shareholders of DGI at which holders of
DGI Common Shares or DGI Preferred Voting Stock is entitled to vote;
 
“ParentCo Preferred Shares” means, collectively, the AdValiant USA Preferred
Voting Shares and the DGI Preferred Voting Shares;
 
“ParentCo Sub” means any Subsidiary of AdValiant USA or DGI incorporated under
the Business Corporations Act (Ontario) for the purpose of delivering ParentCo
Common Shares as provided in this agreement, the Exchangeable Share Provisions
or the Support Agreement;
 
“Person” includes an individual, body corporate, partnership, company,
unincorporated syndicate or organization, trust, trustee, executor,
administrator and other legal representative;
 
“Redemption Call Right” has the meaning provided in the Exchangeable Share
Provisions;
 
“Reorganization” has the meaning provided in the recitals hereto;
 
“Retracted Shares” has the meaning provided in Section 6.7 hereof;
 
“Retraction Call Right” has the meaning provided in the Exchangeable Share
Provisions;
 
“Subsidiary” has the meaning provided in the Exchangeable Share Provisions;
 
 
 
-4-

--------------------------------------------------------------------------------

 
“Successor” has the meaning provided in Section 11.1 hereof;
 
“Supplemental Closings” mean the release from escrow of Escrowed Shares in
accordance with Section 7.04 of the Merger Agreement and the terms of the Escrow
Agreement on December 15, 2005, March 15, 2006, June 16, 2006 and September 15,
2006;
 
“Support Agreement” means that certain amended and restated support agreement
made as of the date hereof by and between AdValiant USA, Inc., Dialog Group,
Inc. and the Corporation;
 
“Trust” means the trust created by this agreement;
 
“Trust Estate” means the ParentCo Preferred Shares, the Exchange Right, the
Automatic Exchange Rights and any money or other property which may be held by
the Trustee from time to time pursuant to this agreement;
 
“Trustee” means Empire Media, Inc. and, subject to the provisions of Article 10
hereof, includes any successor trustee or permitted assigns;
 
“US$”means the lawful currency of the United States of America; and
 
“Voting Rights” means the voting rights with respect to AdValiant USA, Inc.
prior to the effective time of the Merger attached to the AdValiant USA
Preferred Voting Shares held by the Trustee and the voting rights with respect
to Dialog Group, Inc. on and after the effective time of the Merger attached to
the DGI Preferred Voting Shares held by the Trustee.
 

1.2
Integration Not Affected by Headings, Etc.

 
The division of this agreement into articles, sections and paragraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this agreement.
 

1.3
Number, Gender, Etc.

 
Words importing the singular number only shall include the plural and vice
versa. Words importing the use of any gender shall include all genders.
 

1.4
Date for Any Action.

 
If any date on which any action is required to be taken under this agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
 

1.5
Exhibits and Schedules.

 
The following are the Exhibits and Schedules annexed hereto and incorporated by
reference in this agreement:
 
Exhibit A - List of Escrowed Shares
 
 
 
-5-

--------------------------------------------------------------------------------

 
Schedule A - Exchangeable Share Provisions
 
Schedule B - Merger Agreement (excluding schedules and exhibits)
 
Schedule C - Support Agreement
 
Schedule D - AdValiant USA Preferred Voting Share Provisions
 
Schedule E - DGI Preferred Voting Share Provisions
 
 
ARTICLE 2 - PURPOSE OF AGREEMENT
 
The purpose of this agreement is to create the Trust for the benefit of the
Holders, as herein provided. The Trustee will hold the AdValiant USA Preferred
Voting Shares and the DGI Preferred Voting Shares (other than such shares held
by the Escrow Agent) in order to enable the Trustee to exercise the Voting
Rights and will hold the Exchange Right and the Automatic Exchange Rights in
order to enable the Trustee to exercise such rights, in each case as trustee for
and on behalf of the Holders as provided in this agreement. DGI Preferred Voting
Shares held by the Escrow Agent shall be held pursuant to the provisions of the
Merger Agreement and the Escrow Agreement for the benefit of the Holders or the
Corporation as therein provided.
 
ARTICLE 3 - PARENTCO PREFERRED SHARES
 

3.1
Issuance and Ownership of the ParentCo Preferred Shares.

 
Prior to the Merger, AdValiant USA shall issue to and deposit with the Trustee,
100 AdValiant USA Preferred Voting Shares and upon the Merger becoming
effective, the AdValiant USA Preferred Voting Shares shall be changed into a
total of 400 DGI Preferred Voting Shares of which DGI shall issue and deposit
certificates representing (i) 100 DGI Preferred Voting Shares with the Trustee
to be thereafter held of record by the Trustee as trustee for and on behalf of
the Holders in accordance with the provisions of this agreement and (ii) 300 DGI
Preferred Voting Shares with the Escrow Agent to be held by the Escrow Agent and
delivered from time to time at Supplemental Closings to the Trustee in
accordance with the terms of the Merger Agreement and the Escrow Agreement.
AdValiant USA and DGI hereby acknowledge receipt from the Trustee as trustee for
and on behalf of the Holders of good and valuable consideration (and acknowledge
the sufficiency or adequacy thereof) for the issuance of the ParentCo Preferred
Shares deposited by each of them with the Trustee and the Escrow Agent. During
the term of the Trust and subject to the terms and conditions of this agreement,
the Trustee shall possess and be vested with full legal ownership of the
ParentCo Preferred Shares not held by the Escrow Agent pursuant to the terms of
the Escrow Agreement and the Merger Agreement and the Trustee shall be entitled
to exercise all of the rights and powers of an owner with respect to such
ParentCo Preferred Shares, provided that the Trustee shall:
 

(a)
hold the ParentCo Preferred Shares and the legal title thereto as trustee solely
for the use and benefit of the Holders in accordance with the provisions of this
agreement; and

     

  (b)  
except as specifically authorized by this agreement, have no power or authority
to sell, transfer, vote or otherwise deal in or with the ParentCo Preferred
Shares, and the ParentCo Preferred Shares shall not be used or disposed of by
the Trustee for any purpose other than the purposes for which this Trust is
created pursuant to this agreement.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 

3.2
Safe Keeping of Certificate.

 
The certificates representing the ParentCo Preferred Shares outstanding from
time to time, other than such certificates held by the Escrow Agent, shall at
all times be held in safe keeping by the Trustee or its agent. The Trustee shall
store the certificates in its vault or in the vault of a Schedule I Canadian
chartered bank.
 

3.3
Holders’ Benefit.

 
For greater certainty, the Trustee holds the benefit of the Voting Rights for
the Holders but all other rights in respect of the ParentCo Preferred Shares,
including without limitation any right to dividends on the AdValiant USA
Preferred Voting Shares and the DGI Preferred Voting Shares are for the benefit
of AdValiant USA and DGI, respectively.
 
ARTICLE 4 - EXERCISE OF VOTING RIGHTS
 

4.1
Voting Rights.

 
The Trustee, as the holder of record of the ParentCo Preferred Shares not held
by the Escrow Agent, shall be entitled to all of the Voting Rights, including
the right to consent to or to vote in person or by proxy the ParentCo Preferred
Shares held by it, on any matter, question or proposition whatsoever that may
properly come before the holders of ParentCo Common Shares at a ParentCo Meeting
or in connection with a ParentCo Consent. The Voting Rights shall be and remain
vested in and exercised by the Trustee. Subject to Section 7.12 hereof, the
Trustee shall exercise the Voting Rights only on the basis of instructions
received pursuant to this Article 4 from Holders entitled to instruct the
Trustee as to the voting thereof in connection with which a ParentCo Consent is
sought or a ParentCo Meeting is held. To the extent that no instructions are
received from a Holder with respect to the Voting Rights to which such Holder is
entitled, the Trustee shall not exercise or permit the exercise of such Holder's
Voting Rights.
 

4.2
Number of Votes.

 
With respect to all ParentCo Meetings and with respect to all ParentCo Consents,
each Holder shall be entitled to instruct the Trustee to cast and exercise, in
the manner instructed, a number of votes equal to the Equivalent Vote Amount for
each Exchangeable Share owned of record by such Holder on the record date
established by ParentCo or by applicable law for such ParentCo Meeting or
ParentCo Consent, as the case may be, (the “Holder Votes”) in respect of each
matter, question or proposition to be voted on at such ParentCo Meeting or to be
consented to in connection with such ParentCo Consent.
 

4.3
Mailings to Shareholders.

 
With respect to each ParentCo Meeting and ParentCo Consent, the Trustee will
mail or cause to be mailed (or otherwise communicate in the same manner as
ParentCo uses in communications to holders of ParentCo Common Shares, subject to
the Trustee's ability to provide such other method of communication and upon
being advised in writing of such method) to each of the Holders named in the
Voting List on the same day as the initial mailing or notice (or other
communication) with respect thereto is given by ParentCo to holders of ParentCo
Common Shares:
 

(a)
a copy of such notice, together with any proxy or information statement and
related materials to be provided to holders of ParentCo Common Shares;

 

(b)
a statement as to the number of Holder Votes which the Holder is entitled to
exercise;

 
 
 
-7-

--------------------------------------------------------------------------------

 
 

(c)
a statement as to the manner in which such instructions may be given to the
Trustee, including an express indication that instructions may be given to the
Trustee to give:

 

(i)
a proxy to such Holder or his designee to exercise personally the Holder Votes;
or

 

(ii)
a proxy to a designated agent or other representative of the management of
ParentCo to exercise such Holder Votes;

 

(d)
a statement that if no voting instructions are received from the Holder, the
Holder Votes to which such Holder is entitled will not be exercised;

 

(e)
a form of direction whereby the Holder may so direct and instruct the Trustee as
contemplated herein; and

 

(f)
a statement of (i) the time and date by which voting instructions must be
received by the Trustee in order to be binding upon it, which in the case of a
ParentCo Meeting shall not be earlier than the close of business on the Business
Day prior to such voting meeting, and (ii) the method for revoking or amending
such voting instructions.

 
ParentCo hereby covenants to provide to the Trustee, in a timely manner and for
the benefit of the Holders, the shareholder materials and a form of the
accompanying documents referred to above.
 
For the purpose of determining Holder Votes to which a Holder is entitled in
respect of any such ParentCo Meeting or ParentCo Consent, the number of
Exchangeable Shares owned of record by the Holder shall be determined at the
close of business on the record date established by ParentCo or by applicable
law for purposes of determining shareholders entitled to vote at such ParentCo
Meeting or to give written consent in connection with such ParentCo Consent.
ParentCo will notify the Trustee in writing of any decision of the board of
directors of ParentCo with respect to the calling of any such ParentCo Meeting
or the seeking of any such ParentCo Consent and, together with the Corporation,
shall provide all necessary information and materials to the Trustee in each
case promptly and in any event in sufficient time to enable the Trustee to
perform its obligations contemplated by this Section 4.3. The Corporation shall
provide to the Trustee, in a timely manner, a current list of the Holders, and
the number of Exchangeable Shares held of record by each Holder, in order to
make such calculation of Holder Votes and give the information required by
Section 4.3(b).
 
 
 
-8-

--------------------------------------------------------------------------------

 
 

4.4
Copies of Shareholder Information.

 
ParentCo will deliver to the Trustee copies of all proxy materials, (including
notices of ParentCo Meetings, but excluding proxies to vote ParentCo Common
Shares), information statements, reports (including without limitation all
interim and annual financial statements) and other written communications that
are to be distributed from time to time to holders of ParentCo Common Shares in
sufficient quantities and in sufficient time, to the extent possible, so as to
enable the Trustee to send those materials to each Holder at the same time as
such materials are first sent to holders of ParentCo Common Shares. The Trustee
will mail or otherwise send to each Holder, at the expense of ParentCo, copies
of all such materials (and all materials specifically directed to the Holders or
to the Trustee for the benefit of the Holders by ParentCo) received by the
Trustee from ParentCo, to the extent possible, at the same time as such
materials are first sent to holders of ParentCo Common Shares. The Trustee will
make copies of all such materials available for inspection by any Holder at the
Trustee's principal office.
 

4.5
Other Materials.

 
Immediately after receipt by ParentCo of any material sent or given generally to
the holders of ParentCo Common Shares by or on behalf of a third party,
including without limitation dissident proxy and information circulars (and
related information and material) and tender or exchange offer circulars (and
related information and material), ParentCo shall obtain and deliver to the
Trustee copies thereof in sufficient quantities so as to enable the Trustee to
forward such material (unless the same has been provided directly to Holders by
such third party) to each Holder as soon as possible thereafter. As soon as
practicable after receipt thereof, the Trustee will mail or otherwise send to
each Holder, at the expense of ParentCo, copies of all such materials received
by the Trustee from ParentCo. The Trustee will also make copies of all such
materials available for inspection by any Holder at the Trustee's principal
office.
 

4.6
List of Persons Entitled to Vote.

 
The Corporation shall, (i) prior to each annual, general and special ParentCo
Meeting or the seeking of any ParentCo Consent and (ii) forthwith upon each
request made at any time by the Trustee in writing, prepare or cause to be
prepared a list (a “Voting List”) of the names and addresses of the Holders
arranged in alphabetical order and showing the number of Exchangeable Shares
held of record by each such Holder, in each case at the close of business on the
date specified by the Trustee in such request or, in the case of a Voting List
prepared in connection with a ParentCo Meeting or a ParentCo Consent, at the
close of business on the record date established by ParentCo or pursuant to
applicable law for determining the holders of ParentCo Common Shares entitled to
receive notice of and/or to vote at such ParentCo Meeting or to give consent in
connection with such ParentCo Consent. Each such List shall be delivered to the
Trustee promptly after receipt by the Corporation of such request or the record
date for such meeting or seeking of consent, as the case may be, and in any
event within sufficient time as to enable the Trustee to perform its obligations
under this agreement. ParentCo agrees to give the Corporation written notice
(with a copy to the Trustee) of the calling of any ParentCo Meeting or the
seeking of any ParentCo Consent, together with the record dates therefor,
sufficiently prior to the date of the calling of such meeting or seeking of such
consent so as to enable the Corporation to perform its obligations under this
Section 4.6.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 

4.7
Entitlement to Direct Votes.

 
Any Holder named in a Voting List prepared in connection with any ParentCo
Meeting or any ParentCo Consent will be entitled (i) to instruct the Trustee in
the manner described in Section 4.3 hereof with respect to the exercise of the
Holder Votes to which such Holder is entitled or (ii) to attend such meeting and
personally to exercise thereat (or to exercise with respect to any written
consent), as the proxy of the Trustee, the Holder Votes to which such Holder is
entitled.
 

4.8
Voting by Trustee and Attendance of Trustee Representatives at Meeting.

 

(a)
In connection with each ParentCo Meeting and ParentCo Consent, the Trustee shall
exercise, either in person or by proxy, in accordance with the instructions
received from a Holder pursuant to Section 4.3 hereof, the Holder Votes as to
which such Holder is entitled to direct the vote (or any lesser number thereof
as may be set forth in the instructions); provided, however, that such written
instructions are received by the Trustee from the Holder prior to the time and
date fixed by it for receipt of such instructions in the notice given by the
Trustee to the Holder pursuant to Section 4.3 hereof.

 

(b)
The Trustee shall cause such representatives as are empowered by it to sign and
deliver, on behalf of the Trustee, proxies for Voting Rights to attend each
ParentCo Meeting. Upon submission by a Holder (or its designee) of
identification satisfactory to the Trustee's representatives, and at the
Holder's request, such representatives shall sign and deliver to such Holder (or
its designee) a proxy to exercise personally the Holder Votes as to which such
Holder is otherwise entitled hereunder to direct the vote, if such Holder
either:

 

(i)
has not previously given the Trustee instructions pursuant to Section 4.3 hereof
in respect of such meeting, or

 

(ii)
submits to the Trustee's representatives written revocation of any such previous
instructions.

 
At such meeting, the Holder exercising such Holder Votes shall have the same
rights as the Trustee to speak at the meeting in respect of any matter, question
or proposition, to vote by way of ballot at the meeting in respect of any
matter, question or proposition and to vote at such meeting by way of a show of
hands in respect of any matter, question or proposition.
 

4.9
Distribution of Written Materials.

 
Any written materials to be distributed by the Trustee to the Holders pursuant
to this agreement shall be delivered or sent by mail (or otherwise communicated
in the same manner as ParentCo uses in communications to holders of ParentCo
Common Shares), and shall be delivered or sent to each Holder at its address as
shown on the books of the Corporation. The Corporation shall provide or cause to
be provided to the Trustee for this purpose, on a timely basis and without
charge or other expense:
 

(a)
current lists of the Holders; and

 

(b)
on the request of the Trustee, mailing labels to enable the Trustee to carry out
its duties under this agreement.

 
 
 
-10-

--------------------------------------------------------------------------------

 
 

4.10
Termination of Voting Rights.

 
Except as otherwise provided herein, all of the rights of a Holder and the
Trustee with respect to the Holder Votes exercisable on the basis of the number
of Exchangeable Shares held by such Holder, including the right to instruct the
Trustee as to the voting of or to vote personally such Holder Votes, shall be
deemed to be surrendered by the Holder to ParentCo, the Trustee’s right to
exercise the Holder Votes in respect of such Holder shall terminate
automatically and such Holder Votes and the Voting Rights represented thereby
shall cease immediately, upon the delivery by such Holder to the Trustee of the
certificates representing such Exchangeable Shares in connection with the
exercise by the Holder of the Exchange Right or the occurrence of the automatic
exchange of Exchangeable Shares for ParentCo Common Shares, as described in
Article 6 hereof (unless in either case ParentCo shall not have delivered the
Exchangeable Share Consideration deliverable in exchange therefor to the
Holders), or upon the redemption of Exchangeable Shares pursuant to Article 6 or
Article 7 of the Exchangeable Share Provisions, or upon the effective date of
the liquidation, dissolution or winding-up of the Corporation or any other
distribution of the assets of the Corporation among its shareholders for the
purpose of winding up its affairs pursuant to Article 5 of the Exchangeable
Share Provisions, or upon the purchase of Exchangeable Shares from the holder
thereof by ParentCo or ParentCo Sub pursuant to the exercise by ParentCo or
ParentCo Sub of the Retraction Call Right, the Redemption Call Right or the
Liquidation Call Right.
 
ARTICLE 5 - ESCROWED SHARES 
 

5.1
Issuance and Ownership of Escrowed Shares.

 
As provided in the Merger Agreement, the Holders have deposited certificates
representing all of the Escrowed Shares with the Escrow Agent. Such share
certificates are registered in the name of the Escrow Agent as escrow agent
pursuant to the terms of the Escrow Agreement. The Escrowed Shares shall be held
by the Escrow Agent and released by the Escrow Agent to the Trustee, in the case
of DGI Preferred Voting Shares and to Holders or to ParentCo in the case of the
Exchangeable Shares in accordance with the provisions of the Escrow Agreement.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE 6 - EXCHANGE RIGHT AND AUTOMATIC EXCHANGE
 

6.1
Grant and Ownership of the Exchange Right.

 
ParentCo hereby grants to the Trustee as trustee for and on behalf of, and for
the use and benefit of, the Holders:
 

(a)
the right (the “Exchange Right”), upon the occurrence and during the continuance
of an Insolvency Event, to require ParentCo to purchase or to cause ParentCo Sub
to purchase from each or any Holder all or any part of the Exchangeable Shares
held by the Holders, and

 

(b)
the Automatic Exchange Rights,

 
all in accordance with the provisions of this agreement and the Exchangeable
Share Provisions, as the case may be. ParentCo hereby acknowledges receipt from
the Trustee as trustee for and on behalf of the Holders of good and valuable
consideration (and the sufficiency and adequacy thereof) for the grant of the
Exchange Right and the Automatic Exchange Rights by ParentCo to the Trustee.
During the term of the Trust and subject to the terms and conditions of this
agreement, the Trustee shall possess and be vested with full legal ownership of
the Exchange Right and the Automatic Exchange Rights and shall be entitled to
exercise and enforce for the benefit of the Holders all of the rights and powers
of an owner with respect to the Exchange Right and the Automatic Exchange
Rights, provided that the Trustee shall:
 

(c)
hold the Exchange Right and the Automatic Exchange Rights and the legal title
thereto as trustee solely for the use and benefit of the Holders in accordance
with the provisions of this agreement; and

 

(d)
except as specifically authorized by this agreement, have no power or authority
to exercise or otherwise deal in or with the Exchange Right or the Automatic
Exchange Rights, and the Trustee shall not exercise any such rights for any
purpose other than the purposes for which this Trust is created pursuant to this
agreement.

 

6.2
Legended Share Certificates.

 
The Corporation will cause each certificate representing Exchangeable Shares to
bear an appropriate legend notifying the Holders of:
 

(a)
their right to instruct the Trustee with respect to the exercise of the Exchange
Right in respect of the Exchangeable Shares held by a Holder; and

 

(b)
the Automatic Exchange Rights.

 
 
 
-12-

--------------------------------------------------------------------------------

 
 

6.3
General Exercise of Exchange Right.

 
The Exchange Right shall be and remain vested in and exercised by the Trustee.
Subject to Section 7.12 hereof, the Trustee shall exercise the Exchange Right
only on the basis of instructions received pursuant to this Article 6 from
Holders entitled to instruct the Trustee as to the exercise thereof. To the
extent that no instructions are received from a Holder with respect to the
Exchange Right, the Trustee shall not exercise or permit the exercise of the
Exchange Right.
 

6.4
Purchase Price.

 
The purchase price payable by ParentCo or ParentCo Sub for each Exchangeable
Share to be purchased by ParentCo or ParentCo Sub under the Exchange Right shall
be an amount equal to the Exchangeable Share Price on the last Business Day
prior to the day of closing of the purchase and sale of such Exchangeable Share
under the Exchange Right. In connection with each exercise of the Exchange
Right, ParentCo will provide to the Trustee an Officer's Certificate setting
forth the calculation of the applicable Exchangeable Share Price for each
Exchangeable Share. The applicable Exchangeable Share Price for each such
Exchangeable Share so purchased may be satisfied only by ParentCo or ParentCo
Sub delivering or causing to be delivered to the Trustee, on behalf of the
relevant Holder, the applicable Exchangeable Share Consideration representing
the total applicable Exchangeable Share Price.
 

6.5
Exercise Instructions.

 
Subject to the terms and conditions herein set forth, a Holder shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such Holder on the
books of the Corporation. To cause the exercise of the Exchange Right by the
Trustee, the Holder shall deliver to the Trustee, in person or by certified or
registered mail, at its principal office or at such other places in Canada as
the Trustee may from time to time designate by written notice to the Holders,
the certificates representing the Exchangeable Shares which such Holder desires
ParentCo to purchase, duly endorsed in blank with a medallion guarantee affixed,
and accompanied by such other documents and instruments as may be required to
effect a transfer of Exchangeable Shares under the Business Corporations Act
(Ontario) and the by-laws of the Corporation and such additional documents and
instruments as the Trustee may reasonably require, together with:
 

(a)
a duly completed form of notice of exercise of the Exchange Right, contained on
the reverse of or attached to the Exchangeable Share certificates, stating:

 

(i)
that the Holder thereby instructs the Trustee to exercise the Exchange Right so
as to require ParentCo to purchase from the Holder the number of Exchangeable
Shares specified therein,

 

(ii)
that such Holder has good title to and owns all such Exchangeable Share to be
acquired by ParentCo free and clear of all liens, claims, encumbrances, security
interests and adverse claims or interests,

 
 
 
-13-

--------------------------------------------------------------------------------

 
 

(iii)
the names in which the certificates representing ParentCo Common Shares issuable
in connection with the exercise of the Exchange Right are to be issued, and

 

(iv)
the names and addresses of the persons to whom the Exchangeable Share
Consideration should be delivered; and

 

(b)
a certificate evidencing one (1) share of Class F Voting Preferred Stock for
each 841,714 Exchangeable Shares presented for exchange.

 

(c)
payment (or evidence satisfactory to the Trustee, the Corporation and ParentCo
of payment) of the taxes (if any) payable as contemplated by Section 6.8 of this
agreement.

 
If only a part of the Exchangeable Shares represented by any certificate or
certificates delivered to the Trustee are to be purchased by ParentCo or
ParentCo Sub under the Exchange Right, the Corporation shall issue a new
certificate for the balance of such Exchangeable Shares to the Holder at the
expense of the Corporation.
 

6.6
Delivery of Exchangeable Share Consideration; Effect of Exercise.

 
Promptly after receipt of the certificates representing the Exchangeable Shares
which the Holder desires ParentCo to purchase under the Exchange Right (together
with such documents and instruments of transfer and a duly completed form of
notice of exercise of the Exchange Right), duly endorsed for transfer to
ParentCo, the Trustee shall notify ParentCo and the Corporation of its receipt
of the same, which notice to ParentCo and the Corporation shall constitute
exercise of the Exchange Right by the Trustee on behalf of the Holder of such
Exchangeable Shares, and ParentCo shall immediately thereafter deliver or cause
ParentCo Sub to deliver to the Trustee, for delivery to the Holder of such
Exchangeable Shares (or to such other persons, if any, properly designated by
such Holder), the Exchangeable Share Consideration deliverable in connection
with the exercise of the Exchange Right; provided, however, that no such
delivery shall be made unless and until the Holder requesting the same shall
have paid (or provided evidence satisfactory to the Trustee, the Corporation and
ParentCo of the payment of) the taxes (if any) payable as contemplated by
Section 6.8 of this agreement. Immediately upon the giving of notice by the
Trustee to ParentCo and the Corporation of the exercise of the Exchange Right,
as provided in this Section 6.6, the closing of the transaction of purchase and
sale contemplated by the Exchange Right shall be deemed to have occurred, and
the Holder of such Exchangeable Shares shall be deemed to have transferred to
ParentCo (or at ParentCo’s option, to ParentCo Sub) all of its right, title and
interest in and to such Exchangeable Shares and the related interest in the
Trust Estate, shall cease to be a holder of such Exchangeable Shares and shall
not be entitled to exercise any of the rights of a holder in respect thereof,
other than the right to receive his proportionate part of the total purchase
price therefor, unless such Exchangeable Share Consideration is not delivered by
ParentCo or ParentCo Sub to the Trustee, for delivery to such Holder (or to such
other persons, if any, properly designated by such Holder), within five Business
Days of the date of the giving of such notice by the Trustee, in which case the
rights of the Holder shall remain unaffected until such Exchangeable Share
Consideration is delivered by ParentCo or ParentCo Sub and any cheque included
therein is paid. Concurrently with such Holder ceasing to be a holder of
Exchangeable Shares, the Holder shall be considered and deemed for all purposes
to be the holder of the ParentCo Common Shares delivered to it pursuant to the
Exchange Right and no longer to be the holder of the sold Exchangeable Shares
for purposes of having voting rights with respect to the ParentCo Preferred
Shares pursuant to Article 4 hereof. Notwithstanding the foregoing until the
Exchangeable Share Consideration is delivered to the Holder, the Holder shall be
deemed to still be a holder of the sold Exchangeable Shares for purposes of
voting rights with respect to the ParentCo Preferred Shares pursuant to Article
4 hereof.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 

6.7
Exercise of Exchange Right Subsequent to Retraction.

 
In the event that a Holder has exercised its right under Article 6 of the
Exchangeable Share Provisions to require the Corporation to redeem any or all of
the Exchangeable Shares held by the Holder (the “Retracted Shares”) and is
notified by the Corporation pursuant to Section 6.6 of the Exchangeable Share
Provisions that the Corporation will not be permitted as a result of liquidity
or solvency requirements of applicable law to redeem all such Retracted Shares,
subject to receipt by the Trustee of written notice to that effect from the
Corporation and provided that neither ParentCo nor ParentCo Sub shall have
exercised the Retraction Call Right with respect to the Retracted Shares and
that the Holder has not revoked the retraction request delivered by the Holder
to the Corporation pursuant to Section 6.7 of the Exchangeable Share Provisions,
the retraction request will constitute and will be deemed to constitute notice
from the Holder to the Trustee instructing the Trustee to exercise the Exchange
Right with respect to those Retracted Shares which the Corporation is unable to
redeem. In any such event, the Corporation hereby agrees with the Trustee and in
favour of the Holder immediately to notify the Trustee of such prohibition
against the Corporation's redeeming all of the Retracted Shares and immediately
to forward or cause to be forwarded to the Trustee all relevant materials
delivered by the Holder to the Corporation (including without limitation a copy
of the retraction request delivered pursuant to Section 6.1 of the Exchangeable
Share Provisions) in connection with such proposed redemption of the Retracted
Shares, and the Trustee will thereupon exercise the Exchange Right with respect
to the Retracted Shares which the Corporation is not permitted to redeem and
will require ParentCo or ParentCo Sub to purchase such shares in accordance with
the provisions of this Article 6.
 

6.8
Stamp or Other Transfer Taxes.

 
Upon any sale of Exchangeable Shares to ParentCo or ParentCo Sub pursuant to the
Exchange Right or the Automatic Exchange Rights, the share certificate or
certificates representing ParentCo Common Shares to be delivered in connection
with the payment of the total purchase price therefor shall be issued in the
name of the Holder of the Exchangeable Shares so sold or in such names as such
Holder may otherwise direct in writing without charge to the holder of the
Exchangeable Shares so sold, provided, however, that such Holder:
 

(a)
shall pay (and none of ParentCo, ParentCo Sub, the Corporation or the Trustee
shall be required to pay) any documentary, stamp, transfer or other similar
taxes that may be payable in respect of any transfer involved in the issuance or
delivery of such shares to a person other than such Holder; or

 

(b)
shall have established to the satisfaction of the Trustee, ParentCo and the
Corporation that such taxes, if any, have been paid.

 
 
 
-15-

--------------------------------------------------------------------------------

 
The Corporation and the Trustee (as directed in writing by the Corporation)
shall be entitled to deduct and withhold from any consideration otherwise
payable under this Agreement to any Holder such amounts as the Corporation or
the Trustee is required or permitted to deduct and withhold with respect to such
payment under the Income Tax Act (Canada), the United States Internal Revenue
Code of 1986 or any provision of provincial, state, local or foreign tax law, in
each case as amended or succeeded unless such Holder provides to the Corporation
certificates or such other assurances as are provided for under the Income Tax
Act (Canada) , the United States Internal Revenue Code of 1986 or such other
applicable taxation provisions. To the extent that amounts are so withheld, such
withheld amounts shall be treated for all purposes as having been paid to the
Holder in respect of which such deduction and withholding was made, provided
that such withheld amounts are actually remitted to the appropriate taxing
authority as and when required. To the extent that the amount so required or
permitted to be deducted or withheld from any payment to a Holder exceeds the
cash portion, if any, of the consideration otherwise payable to the Holder, the
Corporation and the Trustee are hereby authorized to sell or otherwise dispose
of such portion of the consideration as is necessary to provide sufficient funds
to the Corporation or the Trustee, as the case may be, to enable it to comply
with such deduction or withholding requirement and the Corporation or the
Trustee shall notify the Holder and remit to such Holder any unapplied balance
of the net proceeds of such sale.
 

6.9
Notice of Insolvency Event.

 
Immediately upon the occurrence of an Insolvency Event or any event which with
the giving of notice or the passage of time or both would be an Insolvency
Event, the Corporation shall give written notice thereof to the Trustee and
ParentCo. As soon as practicable after receiving notice from the Corporation of
the occurrence of an Insolvency Event, the Trustee will mail to each Holder, at
the expense of ParentCo, a notice of such Insolvency Event in the form provided
by ParentCo, which notice shall contain a brief statement of the right of the
Holders with respect to the Exchange Right.
 

6.10
{Intentionally omitted}

 

6.11
Automatic Exchange on Liquidation of ParentCo.

 

(a)
ParentCo will give the Trustee written notice of each of the following events (a
“Liquidation Event”) at the time set forth below:

 

(i)
in the event of any determination by the board of directors of the ParentCo to
institute voluntary liquidation, dissolution or winding-up proceedings with
respect to ParentCo or to effect any other distribution of assets of ParentCo
among its shareholders for the purpose of winding up its affairs, at least 60
days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution; and

 

(ii)
immediately, upon the earlier of

 
 
 
-16-

--------------------------------------------------------------------------------

 
 

A.
receipt by ParentCo of notice of; and

 

B.
ParentCo's otherwise becoming aware of;

 
any threatened or instituted claim, suit, petition or other proceedings with
respect to the involuntary liquidation, dissolution or winding-up of ParentCo or
to effect any other distribution of assets of ParentCo among its shareholders
for the purpose of winding up its affairs.
 

(b)
Immediately following receipt by the Trustee from ParentCo of notice of any
event (a “Liquidation Event”) contemplated by Section 6.11(a) above, the Trustee
will give notice thereof to the Holders. Such notice will be provided by
ParentCo to the Trustee and shall include a brief description of the automatic
exchange of Exchangeable Shares for ParentCo Common Shares provided for in
Section 6.11(c) below.

 

(c)
In order that the Holders will be able to participate on a pro rata basis with
the holders of ParentCo Common Shares in the distribution of assets of ParentCo
in connection with a Liquidation Event, immediately prior to the effective time
(the “Liquidation Event Effective Time”) of a Liquidation Event, all of the then
outstanding Exchangeable Shares shall be automatically exchanged for ParentCo
Common Shares. To effect such automatic exchange, ParentCo shall be deemed to
have purchased each Exchangeable Share held by Holders outstanding immediately
prior to the Liquidation Event Effective Time, and each Holder shall be deemed
to have sold the Exchangeable Shares held by it at such time, for a purchase
price per share equal to the Exchangeable Share Price applicable at such time.
In connection with such automatic exchange, ParentCo will provide to the Trustee
an Officer's Certificate setting forth the calculation of the purchase price for
each Exchangeable Share.

 

(d)
The closing of the transaction of purchase and sale contemplated by Section
6.11(c) above shall be deemed to have occurred immediately prior to the
Liquidation Event Effective Time, and each Holder of Exchangeable Shares shall
be deemed to have transferred to ParentCo all of the Holder's right, title and
interest in and to such Exchangeable Shares and shall cease to be a holder of
such Exchangeable Shares, and ParentCo shall deliver to the Holder the
Exchangeable Share Consideration deliverable upon the automatic exchange of
Exchangeable Shares. Concurrently with such Holder's ceasing to be a holder of
Exchangeable Shares, the Holder shall be considered and deemed for all purposes
to be the holder of the right to receive ParentCo Common Shares to be issued to
it pursuant to the automatic exchange of Exchangeable Shares for ParentCo Common
Shares, and the certificates held by the Holder previously representing the
Exchangeable Shares exchanged by the Holder with ParentCo pursuant to such
automatic exchange shall thereafter be deemed to represent a right to receive
the ParentCo Common Shares to be issued to the Holder by ParentCo pursuant to
such automatic exchange. Upon the request of a Holder and the surrender by the
Holder of Exchangeable Share certificates deemed to represent ParentCo Common
Shares, duly endorsed in blank and accompanied by such instruments of transfer
as ParentCo may reasonably require, ParentCo shall deliver or cause to be
delivered to the Holder certificates representing the ParentCo Common Shares of
which the Holder is the holder. Notwithstanding the foregoing, until each Holder
is actually entered on the register of holders of ParentCo Common Shares, such
Holder shall be deemed to still be a holder of the transferred Exchangeable
Shares for purposes of having voting rights with respect to ParentCo Preferred
Shares pursuant to Article 4 hereof.

 
 
 
-17-

--------------------------------------------------------------------------------

 
ARTICLE 7 - CONCERNING THE TRUSTEE
 

7.1
Powers and Duties of the Trustee.

 
The rights, powers and authorities of the Trustee under this agreement, in its
capacity as trustee of the Trust, shall include:
 

(a)  
receipt and deposit of the ParentCo Preferred Shares from AdValiant USA, DGI and
the Escrow Agent as trustee for and on behalf of the Holders in accordance with
the provisions of this agreement;

 

(b)  
granting proxies and distributing materials in relation to the ParentCo
Preferred Shares to Holders as provided in this agreement;

 

(c)  
voting the Holder Votes in relation to the ParentCo Preferred Shares in
accordance with the provisions of this agreement;

 

(d)  
receiving the grant of the Exchange Right and the Automatic Exchange Rights from
ParentCo as trustee for and on behalf of the Holders in accordance with the
provisions of this agreement;

 

(e)  
exercising the Exchange Right and enforcing the benefit of the Automatic
Exchange Rights, in each case in accordance with the provisions of this
agreement, and in connection therewith receiving from Holders certificates
representing Exchangeable Shares and other requisite documents, and distributing
to such Holders the ParentCo Common Shares and cheques, if any, to which such
Holders are entitled upon the exercise of the Exchange Right or pursuant to the
Automatic Exchange Rights, as the case may be;

 

(f)  
holding title to the Trust Estate;

 

(g)  
investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this agreement;

 

(h)  
taking action at the direction of a Holder or Holders to enforce the obligations
of ParentCo under this agreement; and

 

(i)  
taking such other actions and doing such other things as are specifically
provided in this agreement.

 
 
 
-18-

--------------------------------------------------------------------------------

 
In the exercise of such rights, powers and authorities the Trustee shall have
(and is granted) such incidental and additional rights, powers and authority not
in conflict with any of the provisions of this agreement as the Trustee, acting
in good faith and in the reasonable exercise of its discretion, may deem
necessary, appropriate or desirable to effect the purpose of the Trust. Any
exercise of such discretionary rights, powers and authorities by the Trustee
shall be final, conclusive and binding upon all persons. For greater certainty,
the Trustee shall have only those duties as are set out specifically in this
agreement. The Trustee in exercising its rights, powers, duties and authorities
hereunder shall act honestly and in good faith with a view to the best interests
of the Holders and the terms of this agreement and shall exercise the care,
diligence and skill that a reasonably prudent trustee would exercise in
comparable circumstances. The Trustee shall not be bound to give any notice or
do or take any act, action or proceeding by virtue of the powers conferred on it
hereby unless and until it shall be specifically required to do so under the
terms hereof; nor shall the Trustee be required to take any notice of, or to do
or to take any act, action or proceeding as a result of, any default or breach
of any provision hereunder, unless and until notified in writing of such default
or breach, which notices shall distinctly specify the default or breach desired
to be brought to the attention of the Trustee and in the absence of such notice
the Trustee may for all purposes of this agreement conclusively assume that no
default or breach has been made in the observance or performance of any of the
representations, warranties, covenants, agreements or conditions contained
herein.
 

7.2
Dealings with Transfer Agents, Registrars, Etc.

 
The Corporation and ParentCo irrevocably authorize the Trustee, from time to
time, to:
 

(a)  
consult, communicate and otherwise deal with the respective registrars and
transfer agents, and with any such subsequent registrar or transfer agent, of
the ParentCo Common Shares; and

 

(b)  
requisition, from time to time,

 

(i)  
from the Corporation or any such registrar or transfer agent of the Exchangeable
Shares any information readily available from the records maintained by it and
any certificates representing the Exchangeable Shares which the Trustee may
reasonably require for the discharge of its duties and responsibilities under
this agreement; and

 

(ii)  
from the transfer agent of ParentCo Common Shares, and any subsequent transfer
agent of such shares, to complete the exercise from time to time of the Exchange
Right and the Automatic Exchange Rights in the manner specified in Article 6
hereof, the share certificates issuable upon such exercise.

 
 
 
-19-

--------------------------------------------------------------------------------

 
The Corporation and ParentCo irrevocably authorize their respective registrars
and transfer agents to comply with all such requests. ParentCo covenants that it
will supply its transfer agent with duly executed share certificates for the
purpose of completing the exercise from time to time of the Exchange Right and
the Automatic Exchange Rights, in each case pursuant to Article 7 hereof.
 

7.3
Books and Records. 

 
The Trustee shall keep available for inspection by ParentCo and the Corporation,
at the Trustee's principal office correct and complete books and records of
account relating to the Trustee's actions under this agreement, including
without limitation all information relating to mailings and instructions to and
from Holders and all transactions pursuant to the Voting Rights, the Escrowed
Shares, the Exchange Right and the Automatic Exchange Rights for the term of
this agreement. On or before March 31 in every year after the date hereof, so
long as the ParentCo Preferred Shares are on deposit with the Trustee, the
Trustee shall, on request by ParentCo, transmit to ParentCo and the Corporation
a brief report, dated as of the preceding December 31, with respect to:
 

(a)  
property and funds comprising the Trust Estate as of that date;

 

(b)  
the number of exercises of the Exchange Right, if any, and the aggregate number
of Exchangeable Shares received by the Trustee on behalf of Holders in
consideration of the issue and delivery by ParentCo of ParentCo Common Shares in
connection with the Exchange Right, during the calendar year ended on such date;
and

 

(c)  
all other actions taken by the Trustee in the performance of its duties under
this agreement which it had not previously reported.

 

7.4
Income Tax Returns and Reports. 

 
The Corporation shall, to the extent necessary, prepare and file on behalf of
the Trust appropriate United States and Canadian income tax returns and any
other returns or reports as may be required by applicable law or pursuant to the
rules and regulations of any securities exchange or other trading system through
which the ParentCo Shares are traded and, in connection therewith, may obtain
the advice and assistance of such experts as the Trustee may consider necessary
or advisable. If requested by the Trustee, ParentCo shall retain such experts
for purposes of providing such advice and assistance.
 

7.5
Indemnification Prior to Certain Actions by Trustee. 

 
The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this agreement at the written request, order or
direction of any Holder upon such Holder's furnishing to the Trustee reasonable
funding, security and indemnity against the costs, expenses and liabilities
which may be incurred by the Trustee therein or thereby; provided that no Holder
shall be obligated to furnish to the Trustee any such funding, security or
indemnity in connection with the exercise by the Trustee of any of its rights,
duties, powers and authorities with respect to the ParentCo Preferred Shares
pursuant to Article 3 hereof, subject to Section 7.12 hereof, and with respect
to the Exchange Right as specifically provided for in Article 6 hereof, subject
to Section 7.12 hereof, and with respect to the Automatic Exchange Rights
pursuant to Article 6 hereof. None of the provisions contained in this agreement
shall require the Trustee to expend or risk its own funds or otherwise incur
financial liability in the exercise of any of its rights, powers, duties or
authorities unless funded, given funds, security and indemnified as aforesaid.
 
 
 
-20-

--------------------------------------------------------------------------------

 
 

7.6
Actions by Holders. 

 
No Holder shall have the right to institute any action, suit or proceeding or to
exercise any other remedy authorized by this agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Holder has requested the Trustee to take or institute such action,
suit or proceeding and furnished the Trustee with the funding, security and
indemnity referred to in Section 7.5 hereof and the Trustee shall have failed to
act within a reasonable time thereafter. In such case, but not otherwise, the
Holder shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Holders shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or under the Voting Rights, the escrow
provisions, the Exchange Right or the Automatic Exchange Rights, except subject
to the conditions and in the manner herein provided, and that all powers and
trusts hereunder shall be exercised and all proceedings at law shall be
instituted, had and maintained by the Trustee, except only as herein provided,
and in any event for the equal benefit of all Holders.
 

7.7
Reliance Upon Declarations. 

 
The Trustee shall not be considered to be in contravention of any of its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon lists, mailing labels, notices, statutory declarations,
certificates, opinions, reports or other papers or documents furnished pursuant
to the provisions hereof or required by the Trustee to be furnished to it in the
exercise of its rights, powers, duties and authorities hereunder, and such
lists, mailing labels, notices, statutory declarations, certificates, opinions,
reports or other papers or documents comply with the provisions of Section 7.8
hereof, if applicable, and with any other applicable provisions of this
agreement.
 

7.8
Evidence and Authority to Trustee. 

 
The Corporation and/or ParentCo shall furnish to the Trustee evidence of
compliance with the conditions provided for in this agreement relating to any
action or step required or permitted to be taken by the Corporation and/or
ParentCo or the Trustee under this agreement or as a result of any obligation
imposed under this agreement, including, without limitation, in respect of the
Voting Rights, the escrow provisions or the Exchange Right or the Automatic
Exchange Rights and the taking of any other action to be taken by the Trustee at
the request of or on the application of the Corporation and/or ParentCo
forthwith if and when:
 

(a)  
such evidence is required by any other section of this agreement to be furnished
to the Trustee in accordance with the terms of this Section 7.8; or

 

(b)  
the Trustee, in the exercise of its rights, powers, duties and authorities under
this agreement, gives the Corporation and/or ParentCo written notice requiring
it to furnish such evidence in relation to any particular action or obligation
specified in such notice.

 
 
 
-21-

--------------------------------------------------------------------------------

 
Such evidence shall consist of an Officer's Certificate of the Corporation
and/or ParentCo or a statutory declaration or a certificate made by persons
entitled to sign an Officer's Certificate stating that any such condition has
been complied with in accordance with the terms of this agreement.
 
Whenever such evidence relates to a matter other than the Voting Rights, the
escrow provisions or the Exchange Right or the Automatic Exchange Rights, and
except as otherwise specifically provided herein, such evidence may consist of a
report or opinion of any solicitor, auditor, accountant, appraiser, valuer,
engineer or other expert or any other person whose qualifications give authority
to a statement made by him, provided that if such report or opinion is furnished
by a director, officer or employee of the Corporation and/or ParentCo it shall
be in the form of an Officer's Certificate or a statutory declaration.
 
Each statutory declaration, certificate, opinion or report furnished to the
Trustee as evidence of compliance with a condition provided for in this
agreement shall include a statement by the person giving the evidence:
 

(i)  
declaring that he has read and understands the provisions of this agreement
relating to the condition in question;

 

(ii)  
describing the nature and scope of the examination or investigation upon which
he based the statutory declaration, certificate, statement or opinion; and

 

(iii)  
declaring that he has made such examination or investigation as he believes is
necessary to enable him to make the statements or give the opinions contained or
expressed therein.

 

7.9
Experts, Advisers and Agents. 

 
The Trustee may:
 

(a)  
in relation to these presents act and rely, and shall be protected in acting and
relying, on the opinion or advice of or information obtained from or prepared by
any solicitor, auditor, accountant, appraiser, valuer, engineer or other expert,
whether retained by the Trustee or by the Corporation and/or ParentCo or
otherwise, and may employ such assistants as may be necessary to the proper
determination and discharge of its powers and duties and determination of its
rights hereunder and may pay proper and reasonable compensation for all such
legal and other advice or assistance as aforesaid; and

 

(b)  
employ such agents and other assistants as it may reasonably require for the
proper determination and discharge of its powers and duties hereunder, and may
pay reasonable remuneration for all services performed for it (and shall be
entitled to receive reasonable remuneration for all services performed by it) in
the discharge of the trusts hereof and compensation for all disbursements, costs
and expenses made or incurred by it in the determination and discharge of its
duties hereunder and in the management of the Trust.

 
 
 
-22-

--------------------------------------------------------------------------------

 
 

7.10
Investment of Moneys Held by Trustee. 

 
Unless otherwise provided in this agreement, any moneys held by or on behalf of
the Trustee which under the terms of this agreement may or ought to be invested
or which may be on deposit with the Trustee or which may be in the hands of the
Trustee, may be invested and reinvested in the name or under the control of the
Trustee in securities in which, under the laws of the Province of Ontario,
trustees are authorized to invest trust moneys; provided that such securities
are stated to mature within two years after their purchase by the Trustee, and
the Trustee shall so invest such moneys on the timely written direction of the
Corporation. Pending the investment of any moneys as hereinbefore provided, such
moneys may be deposited in the name of the Trustee in any chartered bank in
Canada or, with the consent of the Corporation, in the deposit department of the
Trustee or any other loan or trust company authorized to accept deposits under
the laws of Canada or any province thereof at the rate of interest then current
on similar deposits.
 

7.11
Trustee Not Bound to Act on Request. 

 
Except as in this agreement otherwise specifically provided, the Trustee shall
not be bound to act in accordance with any direction or request of the
Corporation and/or ParentCo or of the directors thereof until a duly
authenticated copy of the instrument or resolution containing such direction or
request shall have been delivered to the Trustee, and the Trustee shall be
empowered to act and rely upon any such copy purporting to be authenticated and
believed by the Trustee to be genuine.
 

7.12
Conflicting Claims

 
If conflicting claims or demands are made or asserted with respect to any
interest of any Holder in any Exchangeable Shares, including any disagreement
between the heirs, representatives, successors or assigns succeeding to all or
any part of the interest of any Holder in any Exchangeable Shares resulting in
conflicting claims or demands being made in connection with such interest, then
the Trustee shall be entitled, at its sole discretion, to refuse to recognize or
to comply with any such claim or demand. In so refusing, the Trustee may elect
not to exercise any Voting Rights, Exchange Right or Automatic Exchange Rights
subject to such conflicting claims or demands and, in so doing, the Trustee
shall not be or become liable to any person on account of such election or its
failure or refusal to comply with any such conflicting claims or demands. The
Trustee shall be entitled to continue to refrain from acting and to refuse to
act until:
 

(a)  
the rights of all adverse claimants with respect to the Voting Rights, Exchange
Right or Automatic Exchange Rights subject to such conflicting claims or demands
have been adjudicated by a final judgment of a court of competent jurisdiction;
or

 

(b)  
the differences with respect to the Voting Rights, Exchange Right or Automatic
Exchange Rights subject to such conflicting claims or demands have been
conclusively settled by a valid written agreement binding on all such adverse
claimants, and the Trustee shall have been furnished with an executed copy of
such agreement.

 
 
 
-23-

--------------------------------------------------------------------------------

 
If the Trustee elects to recognize any claim or comply with any demand made by
any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate fully to indemnify it as between all conflicting claims
or demands.
 

7.13
Acceptance of Trust. 

 
The Trustee hereby accepts the Trust created and provided for by and in this
agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be Holders,
subject to all the terms and conditions herein set forth.
 
ARTICLE 8 - COMPENSATION
 
ParentCo agrees to reimburse the Trustee for all reasonable expenses (including
but not limited to taxes, compensation paid to experts, agents and advisors and
travel expenses) and disbursements, including the cost and expense of any suit
or litigation of any character and any proceedings before any governmental
agency, reasonably incurred by the Trustee in connection with its rights and
duties under this agreement; provided that ParentCo shall have no obligation to
reimburse the Trustee for any expenses or disbursements paid, incurred or
suffered by the Trustee in any suit or litigation in which the Trustee is
determined to have acted in bad faith or with negligence or wilful misconduct.
 
ARTICLE 9 - INDEMNIFICATION AND LIMITATION OF LIABILITY
 

9.1
Indemnification of the Trustee. 

 
ParentCo and the Corporation jointly and severally agree to indemnify and hold
harmless the Trustee, and each of its directors, officers, employees and agents
appointed and acting in accordance with this agreement (for whom it is expressly
agreed that the Trustee is holding the benefit of this indemnity and rights of
enforcement thereof in trust) (collectively, the “Indemnified Parties”) against
all claims, losses, damages, costs, penalties, fines and reasonable expenses
(including reasonable expenses of the Trustee's legal counsel) which, without
fraud, negligence, wilful misconduct or bad faith on the part of such
Indemnified Party, may be paid, incurred or suffered by the Indemnified Party by
reason of or as a result of the Trustee's acceptance or administration of the
Trust, its compliance with and completion of its duties set forth in this
agreement, or any written or oral instructions delivered to the Trustee by
ParentCo or the Corporation pursuant hereto. In no case shall ParentCo or the
Corporation be liable under this indemnity for any claim against any of the
Indemnified Parties unless
 
 
 
-24-

--------------------------------------------------------------------------------

 
ParentCo and the Corporation shall be notified by the Trustee of the written
assertion of a claim or of any action commenced against the Indemnified Parties,
promptly after any of the Indemnified Parties shall have received any such
written assertion of a claim or shall have been served with a summons or other
first legal process giving information as to the nature and basis of the claim
and such failure prejudices the ability of the ParentCo or the Corporation to
respond to any such claim or action. Subject to (i) below, ParentCo and the
Corporation shall be entitled to participate at their own expense in the defense
and, if ParentCo or the Corporation so elect at any time after receipt of such
notice, either of them may assume the defense of any suit brought to enforce any
such claim. The Trustee shall have the right to employ separate counsel in any
such suit and participate in the defense thereof, but the fees and expenses of
such counsel shall be at the expense of the Trustee unless: (i) the employment
of such counsel has been authorized by ParentCo or the Corporation, such
authorization not to be unreasonably withheld; or (ii) the named parties to any
such suit include both the Trustee and ParentCo or the Corporation and the
Trustee shall have been advised by counsel acceptable to ParentCo or the
Corporation that there may be one or more legal defenses available to the
Trustee that are different from or in addition to those available to ParentCo or
the Corporation and that an actual or potential conflict of interest exists (in
which case ParentCo and the Corporation shall not have the right to assume the
defense of such suit on behalf of the Trustee, but shall be liable to pay the
reasonable fees and expenses of counsel for the Trustee).
 

9.2
Limitation of Liability. 

 
The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this agreement, except to the extent that
such loss is attributable to the fraud, negligence, wilful misconduct or bad
faith on the part of the Trustee.
 
ARTICLE 10 - CHANGE OF TRUSTEE
 

10.1
Resignation. 

 
The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to ParentCo and the Corporation
specifying the date on which it desires to resign, provided that such notice
shall never be given less than 60 days before such desired resignation date
unless ParentCo and the Corporation otherwise agree and provided further that
such resignation shall not take effect until the date of the appointment of a
successor trustee and the acceptance of such appointment by the successor
trustee. Upon receiving such notice of resignation, ParentCo and the Corporation
shall promptly appoint a successor trustee by written instrument in duplicate,
one copy of which shall be delivered to the resigning trustee and one copy to
the successor trustee. Failing acceptance by a successor trustee, a successor
trustee may be appointed by an order of the superior court of the province in
which the Corporation has its registered office upon application of one or more
of the parties hereto at the Corporation's expense.
 

10.2
Removal. 

 
The Trustee, or any trustee hereafter appointed, may be removed with or without
cause, at any time on 60 days' prior notice by written instrument executed by
ParentCo and the Corporation, in duplicate, one copy of which shall be delivered
to the trustee so removed and one copy to the successor trustee, provided that,
in connection with such removal, provision is made for a replacement trustee
similar to that contemplated in Section 10.1.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 

10.3
Successor Trustee. 

 
Any successor trustee appointed as provided under this agreement shall execute,
acknowledge and deliver to ParentCo and the Corporation and to its predecessor
trustee an instrument accepting such appointment. Thereupon the resignation or
removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, duties and obligations of its predecessor under this
agreement, with like effect as if originally named as trustee in this agreement.
However, on the written request of ParentCo and the Corporation or of the
successor trustee, the trustee ceasing to act shall, upon payment of any amounts
then due it pursuant to the provisions of the agreement, execute and deliver an
instrument transferring to such successor trustee all the rights and powers of
the trustee so ceasing to act. Upon the request of any such successor trustee,
ParentCo, the Corporation and such predecessor trustee shall execute any and all
instruments in writing for more fully and certainly vesting in and confirming to
such successor trustee all such rights and powers.
 

10.4
Notice of Successor Trustee. 

 
Upon acceptance of appointment by a successor trustee as provided herein,
ParentCo and the Corporation shall cause to be mailed notice of the succession
of such trustee hereunder to each Holder specified in a List. If ParentCo or the
Corporation shall fail to cause such notice to be mailed within 10 days after
acceptance of appointment by the successor trustee, the successor trustee shall
cause such notice to be mailed at the expense of ParentCo and the Corporation.
 
ARTICLE 11 - SUCCESSORS TO PARENTCO OR THE CORPORATION 
 

11.1
Certain Requirements in Respect of Combination, Etc. 

 
If either ParentCo or the Corporation shall enter into any transaction (whether
by way of reconstruction, reorganization, consolidation, merger, transfer, sale,
lease or otherwise) whereby all or substantially all of its undertaking,
property and assets would become the property of any other Person or, in the
case of a merger, of the continuing corporation resulting therefrom, it shall
ensure that:
 

(a)  
such other Person or continuing corporation (the “Successor”), by operation of
law, becomes, without more, bound by the terms and provisions of this agreement
or, if not so bound, executes, prior to or contemporaneously with the
consummation of such transaction an agreement supplemental hereto and such other
instruments (if any) are necessary or advisable to evidence the assumption by
the Successor of liability for all moneys payable and property deliverable
hereunder, the covenant of such Successor to pay and deliver or cause to be
delivered the same and its agreement to observe and perform all the covenants
and obligations of ParentCo under this agreement; and

 

(b)  
such transaction shall be upon such terms which substantially preserve and do
not impair in any material respect any of the rights, duties, powers and
authorities of the Trustee or of the Holders hereunder.

 
 
 
-26-

--------------------------------------------------------------------------------

 
 

11.2
Vesting of Powers in Successor. 

 
In the event that Section 11.1 applies, the Trustee, the Successor and the
Corporation shall execute and deliver the supplemental agreement provided for in
Article 12 hereof, and thereupon the Successor shall possess and from time to
time may exercise each and every right and power of ParentCo under this
agreement in the name of ParentCo or otherwise and any act or proceeding by any
provision of this agreement required to be done or performed by the board of
directors of ParentCo or any officers of ParentCo may be done and performed with
like force and effect by the directors or officers of such Successor.
 

11.3
Wholly-owned Subsidiaries. 

 
Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned subsidiary of ParentCo with or into ParentCo or the winding-up,
liquidation or dissolution of any wholly-owned subsidiary of ParentCo provided
that all of the assets of such subsidiary are transferred to ParentCo or another
wholly-owned subsidiary of ParentCo, and any such transactions are expressly
permitted by this Article 11.
 
ARTICLE 12 - AMENDMENTS AND SUPPLEMENTAL AGREEMENTS
 

12.1
Amendments, Modifications, Etc. 

 
Subject to Section 12.4, this agreement may not be amended, modified or waived
except by an agreement in writing executed by the Corporation, ParentCo and the
Trustee and approved by the Holders in accordance with Article 9 of the
Exchangeable Share Provisions. No amendment to or modification or waiver of any
of the provisions of this agreement otherwise permitted hereunder shall be
effective unless made in writing and signed by all of the parties hereto.
 

12.2
Ministerial Amendments. 

 
Notwithstanding the provisions of Section 12.1 hereof, the parties to this
agreement may in writing, at any time and from time to time, without the
approval of the Holders, amend or modify this agreement for the purposes of:
 

(a)  
adding to the covenants of any or all of the parties hereto for the protection
of the Holders hereunder;

 

(b)  
making such amendments or modifications not inconsistent with this agreement as
may be necessary or desirable with respect to matters or questions which, in the
opinion of the board of directors of each of ParentCo and the Corporation and in
the opinion of the Trustee, relying upon its counsel, having in mind the best
interests of the Holders as a whole, it may be expedient to make, provided that
such boards of directors and the Trustee, relying on its counsel, shall be of
the opinion that such amendments and modifications will not be prejudicial to
the interests of the Holders as a whole;

 
 
 
-27-

--------------------------------------------------------------------------------

 
 

(c)  
making such changes or corrections which, on the advice of counsel to the
Corporation, ParentCo and the Trustee, are required for the purpose of curing or
correcting any ambiguity or defect or inconsistent provision or clerical
omission or mistake or manifest error; provided that the Trustee and, relying on
its counsel, and the board of directors of each of the Corporation and ParentCo
shall be of the opinion that such changes or corrections will not be prejudicial
to the interests of the Holders as a whole; or

 

(d)  
making such changes as may be necessary or appropriate to implement or give
effect to any assignment or assumption made pursuant to Section 14.8 hereof.

 

12.3
Meeting to Consider Amendments. 

 
The Corporation, at the request of ParentCo, shall call a meeting or meetings of
the Holders for the purpose of considering any proposed amendment or
modification requiring approval pursuant hereto. Any such meeting or meetings
shall be called and held in accordance with the by-laws of the Corporation, the
Exchangeable Share Provisions and all applicable laws.
 

12.4
Changes in Capital of ParentCo and the Corporation. 

 
At all times after the occurrence of any event effected pursuant to Section 2.5
or Section 2.6 of the Support Agreement, as a result of which either ParentCo
Common Shares, the ParentCo Preferred Shares or the Exchangeable Shares or any
of them are in any way changed, this agreement shall forthwith be amended and
modified as necessary in order that it shall apply with full force and effect,
mutatis mutandis, to all new securities into which ParentCo Common Shares, the
ParentCo Preferred Shares or the Exchangeable Shares or any of them are so
changed, and the parties hereto shall execute and deliver a supplemental
agreement giving effect to and evidencing such necessary amendments and
modifications.
 

12.5
Execution of Supplemental Agreements. 

 
From time to time the Corporation (when authorized by a resolution of its Board
of Directors), ParentCo (when authorized by a resolution of its board of
directors) and the Trustee may, subject to the provisions of these presents, and
they shall, when so directed by these presents, execute and deliver by their
proper officers, agreements or other instruments supplemental hereto, which
thereafter shall form part hereof, for any one or more of the following
purposes:
 

(a)  
evidencing the succession of any Successors to ParentCo and the covenants of and
obligations assumed by each such Successor in accordance with the provisions of
Article 12 and the successor of any successor trustee in accordance with the
provisions of Article 10;

 

(b)  
making any additions to, deletions from or alterations of the provisions of this
agreement or the Voting Rights, the escrow provisions, the Exchange Right or the
Automatic Exchange Rights which, in the opinion of the Trustee and its counsel,
will not be prejudicial to the interests of the Holders as a whole or are in the
opinion of counsel to the Trustee necessary or advisable in order to
incorporate, reflect or comply with any legislation the provisions of which
apply to ParentCo, the Corporation, the Trustee or this agreement; and

 
 
 
-28-

--------------------------------------------------------------------------------

 
 

(c)  
for any other purposes not inconsistent with the provisions of this agreement,
including without limitation to make or evidence any amendment or modification
to this agreement as contemplated hereby, provided that, in the opinion of the
Trustee and its counsel, the rights of the Trustee and the Holders as a whole
will not be prejudiced thereby.

 

12.6
Equivalence.

 
ParentCo hereby covenants and agrees to forthwith effect necessary amendments to
its constating documents, this agreement, the Support Agreement or the Escrow
Agreement to ensure that the number of DGI Preferred Voting Shares are adjusted
to fully reflect the effect of any change in the number of issued and
outstanding Exchangeable Shares so that the Voting Rights shall in the aggregate
equal at least one vote for each outstanding Exchangeable Share that is not held
by the Escrow Agent.
 
ARTICLE 13 - TERMINATION
 

13.1
Term. 

 
The Trust created by this agreement shall continue until the earliest to occur
of the following events:
 

(a)  
no outstanding Exchangeable Shares are held by a Holder and no Escrowed Shares
are held by the Escrow Agent;

 

(b)  
each of the Corporation and ParentCo elects in writing to terminate the Trust
and such termination is approved by the Holders of the Exchangeable Shares in
accordance with Article 9 of the Exchangeable Share Provisions; and

 

(c)  
21 years after the death of the last survivor of the descendants of Her Majesty
Queen Elizabeth II of the United Kingdom of Great Britain and Northern Ireland
living on the date of the creation of the Trust.

 

13.2
Survival of Agreement. 

 
This agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Holder and no
Escrowed Shares are held by the Escrow Agent; provided, however, that the
provisions of Articles 9 and 10 hereof shall survive any such termination of
this agreement.
 
 
-29-

--------------------------------------------------------------------------------

 
ARTICLE 14 - GENERAL
 

14.1
Severability.

 
If any provision of this agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
agreement shall not in any way be affected or impaired thereby, and the
agreement shall be carried out as nearly as possible in accordance with its
original terms and conditions.
 

14.2
Enurement. 

 
This agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns and to the benefit
of the Holders.
 

14.3
Notices to Parties. 

 
(a)
if to ParentCo to:
 
Dialog Group, Inc.
Twelfth Floor
257 Park Avenue South
New York, N.Y. U.S.A.
10010
 
Attention: Peter V. DeCrescenzo
 
Fax:  (212) 719-7010
 
Tel:  (212) 254-1913
   

 
 
-30-

--------------------------------------------------------------------------------

 
 
with copies to:
 
Mark Siegel
Suite 400E
1900 Corporate Boulevard
Boca Raton, Florida U.S.A.
33431
 
Fax:  (561) 862-0713
 
Tel:  (561) 988-6835
   
(b)
if to the Corporation to:
 
AdValiant Inc.
2 St. Clair Avenue East
Suite 800
Toronto, Ontario Canada
M4T 2T5
 
Attention: Jivan Manhas
 
Fax:  (888) 239-3375
 
Tel:  (416) 644-4951
   
(c)
if to AdValiant USA to:
 
AdValiant USA, Inc.
257 Park Avenue South
Suite 1201
New York, NY 10010
 
Attention: Peter Bordes
Fax:  (888) 239-3375
 
Tel:  (646) 230-1013
   

 
 
 
-31-

--------------------------------------------------------------------------------

 
 
with copies to:
 
McCarthy Tétrault LLP
Suite 4700
Toronto Dominion Bank Tower
Toronto, Ontario
M5K 1E6
 
Attention: Jay M. Hoffman
 
Fax:  (416) 868-0673
 
Tel:  (416) 601-7692
   
(d)
if to Empire to:
 
Empire Media, Inc.
257 Park Avenue South
Suite 1201
New York, NY 10010
Attention: Peter Bordes
 
Fax:  (888) 239-3375
Tel:  (646) 230-1013
   
(e)
if to Jivan Manhas
 
2 St. Clair Avenue East
Suite 800
Toronto, Ontario Canada
M4T 2T5
 
Fax:  (888) 239-3375
 
Tel:  (416) 644-4951
   

 
 
 
-32-

--------------------------------------------------------------------------------

 
 
(f)
if to Matthew Wise
 
2 St. Clair Avenue East
Suite 800
Toronto, Ontario Canada
M4T 2T5
 
Fax:  (888) 239-3375
 
Tel:  (416) 644-4950
   
(g)
if to the Trustee to:
 
Empire Media, Inc.
257 Park Avenue South
Suite 1201
New York, NY 10010
Attention: Peter Bordes
 
Facsimile No. (888) 239-3375
Tel:  (646) 230-1013
   

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof, and if given by telecopy shall be
deemed to have been given and received on the date of receipt thereof unless
such day is not a Business Day in which case it shall be deemed to have been
given and received upon the immediately following Business Day.
 

14.4
Notice to Holders. 

 
Any and all notices to be given and any documents to be sent to any Holders may
be given or sent to the address of such Holder shown on the register of Holders
of Exchangeable Shares in any manner permitted by the Exchangeable Share
Provisions and shall be deemed to be received (if given or sent in such manner)
at the time specified in such Exchangeable Share Provisions, the provisions of
which Exchangeable Share Provisions shall apply mutatis mutandis to notices or
documents as aforesaid sent to such Holders.
 
 
 
-33-

--------------------------------------------------------------------------------

 
 

14.5
Risk of Payments by Post. 

 
Whenever payments are to be made or documents are to be sent to any Holder by
the Trustee, by the Corporation or by ParentCo or by such Holder to the Trustee
or to ParentCo or the Corporation, the making of such payment or sending of such
document sent through the post shall be at the risk of the Corporation or
ParentCo, in the case of payments made or documents sent by the Trustee or the
Corporation or ParentCo, and the Holder, in the case of payments made or
documents sent by the Holder.
 

14.6
Counterparts. 

 
This agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.
 

14.7
Governing Law. 

 
This agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein.
 

14.8
Permitted Assignment. 

 
ParentCo may assign any or all of its rights and obligations under this
agreement to any Subsidiary of ParentCo, organized under the laws of Canada or
any province thereof, provided that each of ParentCo and such Subsidiary shall
thereafter be jointly and severally liable for the performance by such
Subsidiary of the obligations of ParentCo pursuant to this Agreement. Any and
all of the obligations of ParentCo may be performed and satisfied by any such
Subsidiary of ParentCo, except that nothing in this Section 14.8 shall permit
any change to the rights, privileges, restrictions and conditions attaching to
the ParentCo Preferred Shares, the ParentCo Common Shares or the Exchangeable
Shares.
 

 
-34-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereby have caused this agreement to be duly
executed as of the date first above written.
 

   
ADVALIANT INC.
               
By:
/s/ Peter Bordes
   
Name:   Peter Bordes
   
Title:  President
               
ADVALIANT USA, INC.
               
By:
/s/ Peter Bordes
   
Name: Peter Bordes
   
Title:  President
               
DIALOG GROUP, INC.
               
By:
/s/ Peter V. DeCrescenzo
   
Name:  Peter V. DeCrescenzo
   
Title:  President

 
 
 
-35-

--------------------------------------------------------------------------------

 
 

   
EMPIRE MEDIA, INC.
         
By:
/s/ Peter Bordes
   
Name:  Peter Bordes
   
Title:  President
               
/s/ Jivan Manhas
Witness
)
Jivan Manhas
)
 
)
 
)
 
)
 
)
/s/ Matthew Wise
Witness
)
Matthew Wise
)
)
 



 
 
-36-

--------------------------------------------------------------------------------

 
EXHIBIT A
 
List of Escrowed Shares
 


 
Depositing Shareholders
 
Empire Media, Inc.
Jivan Manhas
Matthew Wise
 
Number of Exchangeable Shares
Deposited in Escrow
 
252,514,188
 
Number of DGI Preferred Voting Shares
Deposited in Escrow
 
300
 

 
 
-37-

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

   
ARTICLE 1 - DEFINITIONS AND INTERPRETATION
2
1.1
Definitions
2
1.2
Integration Not Affected by Headings, Etc
5
1.3
Number, Gender, Etc
5
1.4
Date for Any Action
5
1.5
Exhibits and Schedules
5
   
ARTICLE 2 - PURPOSE OF AGREEMENT
6
   
ARTICLE 3 - PARENTCO PREFERRED SHARES
6
3.1
Issuance and Ownership of the ParentCo Preferred Shares
6
3.2
Safe Keeping of Certificate
7
3.3
Holders’ Benefit
7
   
ARTICLE 4 - EXERCISE OF VOTING RIGHTS
7
4.1
Voting Rights
7
4.2
Number of Votes
7
4.3
Mailings to Shareholders
7
4.4
Copies of Shareholder Information
9
4.5
Other Materials
9
4.6
List of Persons Entitled to Vote
9
4.7
Entitlement to Direct Votes
10
4.8
Voting by Trustee and Attendance of Trustee Representatives at Meeting
10
4.9
Distribution of Written Materials
10
4.10
Termination of Voting Rights
11
   
ARTICLE 5 - ESCROWED SHARES
11
5.1
Issuance and Ownership of Escrowed Shares
11
   
ARTICLE 6 - EXCHANGE RIGHT AND AUTOMATIC EXCHANGE
12
6.1
Grant and Ownership of the Exchange Right
12
6.2
Legended Share Certificates
12
6.3
General Exercise of Exchange Right
13
6.4
Purchase Price
13
6.5
Exercise Instructions
13
6.6
Delivery of Exchangeable Share Consideration; Effect of Exercise
14
6.7
Exercise of Exchange Right Subsequent to Retraction
15
6.8
Stamp or Other Transfer Taxes
15
6.9
Notice of Insolvency Event
16
6.10
{Intentionally omitted}
16
6.11
Automatic Exchange on Liquidation of ParentCo
16
   
ARTICLE 7 - CONCERNING THE TRUSTEE
18
7.1
Powers and Duties of the Trustee
18
7.2
Dealings with Transfer Agents, Registrars, Etc
19
7.3
Books and Records
20
7.4
Income Tax Returns and Reports
20
7.5
Indemnification Prior to Certain Actions by Trustee
20
7.6
Actions by Holders
21
7.7
Reliance Upon Declarations
21
7.8
Evidence and Authority to Trustee
21
7.9
Experts, Advisers and Agents
22
7.10
Investment of Moneys Held by Trustee
23
7.11
Trustee Not Bound to Act on Request
23
7.12
Conflicting Claims
23
7.13
Acceptance of Trust
24

 
 
 
 

--------------------------------------------------------------------------------

 
 

   
ARTICLE 8 - COMPENSATION
24
   
ARTICLE 9 - INDEMNIFICATION AND LIMITATION OF LIABILITY
24
9.1
Indemnification of the Trustee
24
9.2
Limitation of Liability
25
   
ARTICLE 10 - CHANGE OF TRUSTEE
25
10.1
Resignation
25
10.2
Removal
25
10.3
Successor Trustee
26
10.4
Notice of Successor Trustee
26
   
ARTICLE 11 - SUCCESSORS TO PARENTCO OR THE CORPORATION
26
11.1
Certain Requirements in Respect of Combination, Etc
26
11.2
Vesting of Powers in Successor
27
11.3
Wholly-owned Subsidiaries
27
   
ARTICLE 12 - AMENDMENTS AND SUPPLEMENTAL AGREEMENTS
27
12.1
Amendments, Modifications, Etc
27
12.2
Ministerial Amendments
27
12.3
Meeting to Consider Amendments
28
12.4
Changes in Capital of ParentCo and the Corporation
28
12.5
Execution of Supplemental Agreements
28
12.6
Equivalence.
29
   
ARTICLE 13 - TERMINATION
29
13.1
Term
29
13.2
Survival of Agreement
29
   
ARTICLE 14 - GENERAL
30
14.1
Severability
30
14.2
Enurement
30
14.3
Notices to Parties
30
14.4
Notice to Holders
33
14.5
Risk of Payments by Post
34
14.6
Counterparts.
34
14.7
Governing Law
34
14.8
Permitted Assignment
34

 
 
 
 

--------------------------------------------------------------------------------

 